UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010, or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-13374 REALTY INCOME CORPORATION (Exact name of registrant as specified in its charter) Maryland 33-0580106 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 600 La Terraza Boulevard, Escondido, California92025-3873 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (760) 741-2111 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox There were 104,476,811 shares of common stock outstanding as of April 26, 2010. 1 REALTY INCOME CORPORATION Form 10-Q March 31, 2010 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1: Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2: Management’s Discussion and Analysis of Financial Conditionand Results of Operations Forward-Looking Statements 16 The Company 17 Recent Developments 19 Liquidity and Capital Resources 21 Results of Operations 25 Funds from Operations Available to Common Stockholders (FFO) 32 Adjusted Funds from Operations Available to Common Stockholders (AFFO) 33 Property Portfolio Information 34 Impact of Inflation 39 Impact of Recent Accounting Pronouncements 39 Other Information 39 Item 3: Quantitative and Qualitative Disclosures About Market Risk 39 Item 4: Controls and Procedures 40 PART II.OTHER INFORMATION Item 1A: Risk Factors 41 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 6: Exhibits 41 SIGNATURE 43 2 Table of contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2010 and December 31, 2009 (dollars in thousands, except per share data) ASSETS (unaudited) Real estate, at cost: Land $ $ Buildings and improvements Total real estate, at cost Less accumulated depreciation and amortization ) ) Net real estate held for investment Real estate held for sale, net Net real estate Cash and cash equivalents Accounts receivable, net Goodwill Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Distributions payable $ $ Accounts payable and accrued expenses Other liabilities Line of credit payable Notes payable Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock and paid in capital, par value $1.00 per share, 20,000,000 shares authorized, 13,900,000 shares issued and outstanding Common stock and paid in capital, par value $1.00 per share, 200,000,000 shares authorized, 104,400,957 and 104,286,705 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Distributions in excess of net income ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. 3 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the three months ended March 31, 2010 and 2009 (dollars in thousands, except per share data) (unaudited) REVENUE Rental $ $ Other Total revenue EXPENSES Depreciation and amortization Interest General and administrative Property Income taxes Total expenses Income from continuing operations Income from discontinued operations: Real estate acquired for resale by Crest ) Real estate held for investment Total income from discontinued operations Net income Preferred stock cash dividends ) ) Net income available to common stockholders $ $ Amounts available to common stockholders per common share: Income from continuing operations: Basic $ $ Diluted $ $ Net income: Basic $ $ Diluted $ $ Weighted average common shares outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. 4 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ended March 31, 2010 and 2009 (dollars in thousands)(unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to net income: Depreciation and amortization (Income) loss from discontinued operations: Real estate acquired for resale ) Real estate held for investment ) ) Amortization of share-based compensation Cash provided by (used in) discontinued operations: Real estate acquired for resale Real estate held for investment ) Collection of notes receivable by Crest 34 32 Change in assets and liabilities: Accounts receivable and other assets Accounts payable, accrued expenses and other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sales of investment properties, discontinued operations Restricted escrow deposit for Section 1031 tax-deferred exchange ) Acquisition of and improvements to investment properties ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Cash distributions to common stockholders ) ) Cash dividends to preferred stockholders ) ) Borrowings from line of credit Payments under line of credit ) Principal payment on notes payable ) Other items ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ For supplemental disclosures, see note 11. The accompanying notes to consolidated financial statements are an integral part of these statements. 5 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 (unaudited) 1. Management Statement The consolidated financial statements of Realty Income Corporation (“Realty Income”, the “Company”, “we”, “our” or "us") were prepared from our books and records without audit and include all adjustments (consisting of only normal recurring accruals) necessary to present a fair statement of results for the interim period presented. Certain of the 2009 balances have been reclassified to conform to the 2010 presentation. Readers of this quarterly report should refer to our audited financial statements for the year ended December 31, 2009, which are included in our 2009 Annual Report on Form 10-K, as certain disclosures that would substantially duplicate those contained in the audited financial statements have not been included in this report. At March 31, 2010, we owned 2,344 properties, located in 49 states, containing over 19.2million leasable square feet, along with three properties owned by our wholly-owned taxable REIT subsidiary, Crest Net Lease, Inc. (“Crest”). Crest was created to buy and sell properties, primarily to individual investors who are involved in tax-deferred exchanges under Section 1031 of the Internal Revenue Code of 1986, as amended (the “Code”). 2. Summary of Significant Accounting Policies and Procedures A.The accompanying consolidated financial statements include the accounts of Realty Income, Crest and other entities for which we make operating and financial decisions (i.e., control), after elimination of all material intercompany balances and transactions.All of Realty Income’s subsidiaries are wholly-owned. We have no unconsolidated or off-balance sheet investments in variable interest entities. B.We have elected to be taxed as a real estate investment trust (“REIT”) under the Code. We believe we have qualified and continue to qualify as a REIT. Under the REIT operating structure, we are permitted to deduct distributions paid to our stockholders and generally will not be required to pay federal corporate income taxes on such income. Accordingly, no provision has been made for federal income taxes in the accompanying consolidated financial statements, except for federal income taxes of Crest, which are included in discontinued operations. C.We recognize an allowance for doubtful accounts relating to accounts receivable for amounts deemed uncollectible. We consider tenant specific issues, such as financial stability and ability to pay rent, when determining collectibility of accounts receivable and appropriate allowances to record.The allowance for doubtful accounts at March 31, 2010 was $1.3 million and at December 31, 2009 was $865,000. March 31, December 31, D.Other assets consist of the following (dollars in thousands) at: Notes receivable issued in conjunction with Crest property sales $ $ Deferred bond financing costs, net Value of in-place and above-market leases, net Prepaid expenses Credit facility organization costs, net Corporate assets, net of accumulated depreciation and amortization Restricted escrow deposits for Section 1031 tax-deferred exchanges Other items $ $ 6 Table of contents E.Distributions payable consist of the following declared March 31, December 31, distributions (dollars in thousands) at: Common stock distributions $ $ Preferred stock dividends $ $ F.Accounts payable and accrued expenses consist of the March 31, December 31, following (dollars in thousands) at: 2010 Bond interest payable $ $ Other items $ $ March 31, December 31, G.Other liabilities consist of the following (dollars in thousands) at: Rent received in advance $ $ Security deposits Value of in-place below-market leases, net $ $ 3.Properties Acquired We acquire land, buildings and improvements that are used primarily by retail operators. A.During the first three months of 2010, Realty Income invested $27.7 million in eight new properties with an initial weighted average contractual lease rate of 9.0%. These eight properties are located in six states, contain over 104,000 leasable square feet, and are 100% leased with an average lease term of 18.2 years. The initial weighted average contractual lease rate is computed by dividing the estimated aggregate base rent for the first year of each lease by the estimated total cost of the properties. In connection with these acquisitions, transaction costs of $48,000 were recorded to "general and administrative" expense on our consolidated statement of income for the three months ended March 31, 2010. In comparison, during the first three months of 2009, Realty Income invested $1.3million in previously acquired properties with an initial weighted average contractual lease rate of 8.7%. B.During the first three months of 2010 and 2009, Crest did not invest in any new properties. C.Crest’s property inventory at March 31, 2010 and at December 31, 2009 consisted of three properties valued at $3.8 million. These amounts are included on our consolidated balance sheets in “real estate held for sale, net.” 4.Credit Facility We have a $355 million revolving, unsecured credit facility that expires in May 2011, unless extended by two, one-year extension options. Under our credit facility, our investment grade credit ratings provide for financing at the London Interbank Offered Rate, commonly referred to as LIBOR, plus 100 basis points with a facility commitment fee of 27.5 basis points, for all-in drawn pricing of 127.5 basis points over LIBOR. The borrowing rate is not subject to a LIBOR floor. We also have other interest rate options available to us. Our credit facility is unsecured and, accordingly, we have not pledged any assets as collateral for this obligation. 7 Table of contents In May 2008, as a result of entering into our current credit facility, we incurred $3.2 million of credit facility origination costs that were capitalized and are being amortized over three years. The costs that were capitalized are included in "other assets" on our consolidated balance sheets, with balances of $1.2 million at March 31, 2010 and $1.5 million at December 31, 2009. The average borrowing rate on our credit facility during the first three months of 2010 was 1.2%.We did not utilize our credit facility during the first three months of 2009. Our effective borrowing rate at March 31, 2010 was 1.2% and at March 31, 2009 was 1.5%. Our credit facility is subject to various leverage and interest coverage ratio limitations. We are in compliance with these covenants. 5.Notes Payable A.General Our senior unsecured note obligations consist of the following at March 31, 2010 and December 31, 2009, sorted by maturity date (dollars in millions): 5.375% notes, issued in March 2003 and due in March 2013 $ 5.5% notes, issued in November 2003 and due in November 2015 5.95% notes, issued in September 2006 and due in September 2016 5.375% notes, issued in September 2005 and due in September 2017 6.75% notes, issued in September 2007 and due in August 2019 5.875% bonds, issued in March 2005 and due in March 2035 $ B.Note Redemption On their maturity date in January 2009, we redeemed, using cash on hand, all of our outstanding 8.00% notes issued in January 1999 at a redemption price equal to 100% of the principal amount of $20 million, plus accrued and unpaid interest. 6.Fair Value of Financial Assets and Liabilities Fair value is defined as the price that would be received from the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure for assets and liabilities measured at fair value requires allocation to a three-level valuation hierarchy. This valuation hierarchy is based upon the transparency of inputs to the valuation of an asset or liability as of the measurement date. Categorization within this hierarchy is based upon the lowest level of input that is significant to the fair value measurement. We believe that the carrying values reflected in our consolidated balance sheets reasonably approximate the fair values for cash and cash equivalents, accounts receivable, and all liabilities, due to their short-term nature, except for our notes receivable issued in connection with property sales and our notes payable, which are disclosed below (dollars in millions): Carrying value per Estimated At March 31, 2010 balance sheet fair value Notes receivable issued in connection with Crest property sales $ $ Notes payable $ $ Carrying value per Estimated At December 31, 2009 balance sheet fair value Notes receivable issued in connection with Crest property sales $ $ Notes payable $ $ 8 Table of contents The estimated fair value of our notes receivable issued in connection with property sales has been calculated by discounting the future cash flows using an interest rate based upon the current 5-year, 7-year, or 10-year Treasury Yield Curve, plus an applicable credit-adjusted spread. The notes receivable were issued in connection with the sale of three Crest properties. Payments to us on these notes receivable are current and no allowance for doubtful accounts has been recorded for them. The estimated fair value of our notes payable is based upon indicative market prices and recent trading activity of our notes payable. 7.Gain on Sales of Investment Properties by Realty Income During the first three months of 2010, we sold three investment properties for $1.8 million, which resulted in a gain of $703,000. In comparison, during the first three months of 2009, we sold one investment property for $1.1 million, which resulted in a gain of $198,000. The results of operations for these properties have been reclassified to discontinued operations. During the first three months of 2010 and 2009, Crest did not sell any properties. 8. Discontinued Operations We review long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Generally, a provision for impairment is recorded if estimated future operating cash flows (undiscounted and without interest charges) plus estimated disposition proceeds (undiscounted) are less than the current book value of the property. Key factors that we use in this analysis include; projected rental rates, capital expenditures and property sales capitalization rates. Additionally, a property classified as held for sale is carried at the lower of carrying cost or estimated fair value, less the estimated cost to sell. For the first three months of 2010, a provision for impairment of $34,000 was recorded by Realty Income on one property, which is held for sale.This provision for impairment is included in "income from discontinued operations, real estate held for investment" on our consolidated income statement for the three months ended March 31, 2010.For the first three months of 2009, no provisions for impairment were recorded by Realty Income. For the first three months of 2010, no provisions for impairment were recorded by Crest. For the first three months of 2009, provisions for impairment of $311,000 were recorded by Crest on three properties held for sale at March 31, 2009 and two properties which were sold in the fourth quarter of 2009. The above provisions for impairment are included in "income from discontinued operations, real estate acquired for resale by Crest" on our consolidated statement of income for the three months ended March 31, 2009. Realty Income’s operations from seven investment properties classified as held for sale at March 31, 2010, plus properties sold in 2010 and 2009, are reported as discontinued operations. Their respective results of operations have been reclassified to “income from discontinued operations, real estate held for investment” on our consolidated statements of income. We do not depreciate properties that are classified as held for sale. Crest acquires properties with the intention of reselling them rather than holding them for investment and operating the properties. Consequently, we typically classify properties acquired by Crest as held for sale at the date of acquisition and do not depreciate them. As a result, the operations of Crest’s properties are classified as “income from discontinued operations, real estate acquired for resale by Crest” on our consolidated statements of income. 9 Table of contents No debt was assumed by buyers of our investment properties, or repaid as a result of our investment property sales, and we do not allocate interest expense to discontinued operations related to real estate held for investment. We allocate interest expense related to borrowings specifically attributable to Crest’s properties. The interest expense amounts allocated to the Crest properties held for sale are included in “income from discontinued operations, real estate acquired for resale by Crest” on our consolidated statements of income. If circumstances arise, which were previously considered unlikely and, as a result, we decide not to sell a property previously classified as held for sale, the property is reclassified as real estate held for investment. A property that is reclassified as held for investment is measured and recorded at the lower of (i) its carrying amount before the property was classified as held for sale, adjusted for any depreciation expense that would have been recognized had the property been continuously classified as held for investment, or (ii) the fair value at the date of the subsequent decision not to sell. The following is a summary of Crest’s “income from discontinued operations, real estate acquired for resale by Crest” on our consolidated statements of income (dollars in thousands): Three months ended March 31, Crest's income from discontinued operations, real estate acquired for resale Rental revenue $
